DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach various devices for obtaining a fluid sample.  The prior art includes United States Patent 4,527,436 to Jones.  Jones teaches several sampling embodiments including one shown in figure 2.  The device has an device inlet (reference item 12) through which the fluid enters the device under pressure, a device outlet (reference item 9'), a flow limiting valve (reference item 8') between the device inlet and the device outlet for limiting the flow of the fluid after the fluid enters the device, and directing the fluid in a continuous purge flow mode of the device to a first opening of a chamber (reference items 4, 6, and 17') and through the chamber to the device outlet prior to and after sampling of the fluid.  Pistons (displacers) (reference item 3 and 16') located within the chamber function to receive the fluid and purge the fluid to the outlet in a continuous manner until the sampling occurs.  The prior art, including Jones, does not appear to teach
a flow path altering valve between the pressure reducing and / or flow limiting valve(s) and the device outlet, the flow path altering valve being configured for receiving the fluid from the pressure reducing and / or flow limiting valve(s) and directing the fluid in a continuous purge flow mode of the device to a first opening of a chamber and through the chamber to the device outlet prior to and after sampling of the fluid;
and 
the flow path altering valve being further configured when activated to change the continuous purge flow mode of the device to a sample discharge flow mode in which the fluid is directed to a second opening of the chamber and through the chamber and the displacer is converted from the continuous purge state to a sample discharged 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856